As filed with the Securities and Exchange Commission on March 11, 2011 Registration No. 333-169767 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 POST-EFFECTIVE AMENDMENT NO. 2 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 EUREKA FINANCIAL CORP. AND EUREKA BANK RETIREMENT SAVINGS PLAN (Exact name of registrant as specified in its charter) Maryland 26-3671639 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 3455 Forbes Avenue Pittsburgh, Pennsylvania 15213 (412) 681-8400 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Edward F. Seserko President and Chief Executive Officer Eureka Financial Corp. 3455 Forbes Avenue Pittsburgh, Pennsylvania 15213 (412) 681-8400 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Paul M. Aguggia, Esq. Scott A. Brown, Esq. Kilpatrick Townsend & Stockton LLP 607 14th Street, NW, Suite 900 Washington, DC20005 (202) 508-5800 Sale to the Public Concluded on February 28, 2011 This Post-Effective Amendment No. 2 is filed to deregister 508,430 shares, or $5,084,300, of the $0.01 par value common stock (the “Common Stock”) of Eureka Financial Corp. (the “Company”), heretofore registered and offered pursuant to the terms of a prospectus dated January 11, 2011 (the “Prospectus”).The remaining 1,318,893 shares, or $13,188,930, registered pursuant to the Registration Statement on Form S-1 have been issued in accordance with and as described in the Prospectus, of which: (1) 763,635 shares, or $7,636,350, were sold in the subscription and community offering; and (2) 555,258 shares, or $5,552,580, were exchanged in the exchange offering described therein. The Company has determined that no further shares will be offered, sold and/or issued pursuant to the Prospectus.The Company therefore requests deregistration of the unissued shares of Common Stock registered pursuant to this Registration Statement as soon as is practicable after the filing of this Post-Effective Amendment No. 2. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Pittsburgh, Commonwealth of Pennsylvania, on March 11, 2011. Eureka Financial Corp. Date: March 11, 2011 By: /s/Edward F. Seserko Edward F. Seserko President and Chief Executive Officer
